Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2015

                                      No. 04-15-00285-CV

                    IN THE INTEREST OF J.L., J.L. AND J.L., children,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-00467
                         Honorable David A. Canales, Judge Presiding

                                         ORDER
        On May 8, 2015, Appellants filed a notice of appeal and an affidavit of indigence.
Appellees and others challenged the affidavit, and on May 28, 2015, the trial court held a hearing
to address the contest. See TEX. R. APP. P. 20.1. The trial court found that James Dwight Lowe
Sr. is not indigent and ordered him to pay all costs on appeal. See id. R. 20.1(n) (defining costs).
        On June 5, 2015, Appellant James Dwight Lowe Sr. filed an affidavit of indigence in this
court. Thereafter, the Chief Staff Attorney for the Bexar County Civil District Courts provided
this court with copies of the trial court’s May 28, 2015 order on the indigence contest.
        Given the trial court’s determination that Appellant is not indigent, we order Appellant to
pay costs of this appeal, including the $195.00 and $10.00 filing fees, and the costs to prepare the
clerk’s and reporter’s records. See id.
       If Appellant fails to pay the filing fees and the cost to prepare the clerk’s record
within ten days of the date of this order, this appeal may be dismissed. See id. R. 5, 42.3; In
re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883, at *1 (Tex. App.—San Antonio Dec. 21,
2005, no pet.) (mem. op.).
        Appellant must also file a docketing statement. See TEX. R. APP. P. 32.1. The docketing
statement must be filed within ten days of the date of this order. See id.; 4TH TEX. APP. (SAN
ANTONIO) LOC. R. 5.2, available at http://www.txcourts.gov/4thcoa/practice-before-the-
court/local-rules.aspx.
       All other appellate deadlines are suspended pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court